         Case 1:20-cv-04467-SCJ Document 1 Filed 11/02/20 Page 1 of 9




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

 SHARON PARKS,                                )
                                              )
                 Plaintiff,                   )   CIVIL ACTION FILE NO.
                                              )   ______________________
        vs.                                   )
                                              )   (Removed from the State
 T.J. WIES CONTRACTING, INC. and              )   Court of Clayton County, Civil
 TODD H. SHEPARD                              )   Action File No. 2020CV01462)
                                              )
                 Defendants                   )
                                              )
                                              )

           DEFENDANTS T.J. WIES CONTRACTING, INC.
        AND TODD SHEPHERD’S JOINT NOTICE OF REMOVAL
             TO THE UNITED STATES DISTRICT COURT

      COME NOW defendants T.J. WIES CONTRACTING, INC. (“TJ Wies”) and

TODD H. SHEPHERD, incorrect identified as TODD H. SHEPARD, (hereinafter

“defendants”), and hereby jointly give notice pursuant to 28 U.S.C. §§ 1441 and

1446 of the removal of this action from the State Court of Clayton County, Georgia,

civil action number 2020CV01462, to the United States District Court for the

Northern District of Georgia, Atlanta Division. In support thereof, defendants

respectfully show to this honorable Court the following facts:
         Case 1:20-cv-04467-SCJ Document 1 Filed 11/02/20 Page 2 of 9




                                          1.

      The above-styled action was commenced in the State Court of Clayton

County, Georgia, on August 4, 2020, as Civil Action File No. 2020CV01462.

                                          2.

      On August 31, 2020, Plaintiff filed an ‘Sheriff’s Affidavit of Service’ as to

Defendant Shepherd. That affidavit avers that “JACK (Father)” was served with a

copy of the summons and complaint on August 20, 2020 at “1260 S NEW

FLORISSANT, MO 63031.”

                                          3.

      Defendant Shepard avers that he currently resides at 2109 North 4th Street,

Fayetteville, Illinois 62258 and has resided at that address for approximately two

years or more. Further, he avers that he was not living with his parents at 1260 S

NEW FLORISSANT, MO 63031 in August 2020. Affidavit of Todd Shepard, a true

and correct copy is attached hereto as Exhibit 1.

                                          4.

      Based on Plaintiff’s failure to personally serve defendant Shepherd at his

dwelling house or usual place of abode, Plaintiff’s purported service on defendant

Shepherd was defective. O.C.G.A. § 9-11-4(e)(7).




                                        -2-
         Case 1:20-cv-04467-SCJ Document 1 Filed 11/02/20 Page 3 of 9




                                         5.

      On August 31, 2020, Plaintiff filed an ‘Affidavit of Foreign Service’ as to

Defendant TJ Wies. That affidavit avers that “Sandy Ellis Payroll Clerk of TJ Wies

Contracting Inc” was served with a copy of the summons and complaint on August

17, 2020 at “200 TCW Ct., Lake St. Louis, MO 63367.”

                                         6.

      The ‘Affidavit of Foreign Service’ includes the following notation,

“SUMMONS & COMPLAINT – SERVE TIMOTHY J WIES OR THE

SECRETARY, BARBARA A WIES.”

                                         7.

      Pursuant to the Georgia Secretary of State, defendant TJ Wies is a foreign

corporation previously authorized to transact business in the state of Georgia.1 The

principal office address is listed as “200 TCW Court, Lake St. Louis, MO 63367.”

Its registered agent is CT Corporation System located at 289 S Culver Street,

Lawrenceville, GA 30046.

                                         8.

      Pursuant to the Missouri Secretary of State’s records, TJ Wies’s principal


1
 Defendant TJ Wies filed a Certificate of Withdrawal with the Georgia Secretary of
State’s office on February 12, 2020. The Secretary of State currently shows the
defendants’ business status as “Withdrawn.”

                                       -3-
         Case 1:20-cv-04467-SCJ Document 1 Filed 11/02/20 Page 4 of 9




office address is “200 TCW Ct., Lake St. Louis, MO 63367” and Timothy J Wies is

its Director and President, with Barbara Wies acting as the Secretary. Its registered

agent, Joseph C. Blanner, is located at 825 Maryville Centre Drive, Suite 300, Town

and Country, Missouri, 63017.

                                           9.

      Based on the plaintiff’s failure to serve Defendant TJ Wies’s president, other

officer, managing agent, domestic registered agent, or foreign registered agent,

Plaintiff’s purported service of a summons and complaint as to TJ Wies was

defective. O.C.G.A. § 9-11-4(e)(1).

                                           10.

      Based on the defective service for both defendants, this notice of removal of

the case to this United States District Court has been filed by defendants within thirty

(30) days of receipt of the complaint, from which it was first ascertained that the

case was one which has become removable, in accordance with the provisions of 28

U.S.C. §§ 1441 and 1446.2


2
   Murphy Brothers v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 347-48 (1999)
(holding "a named defendant's time to remove is triggered by simultaneous service
of the summons and complaint, or receipt of the complaint 'through service or
otherwise,' after and apart from service, but not by mere receipt of the complaint
unattended by formal process"); see also Ware v. FleetBoston Fin. Corp., 180 Fed.
Appx. 59, 62-63 (11th Cir 2006) (holding 28 U.S.C. § 1446(b)’s thirty-day window
to file a notice of removal did not begin when plaintiff’s purported service failed to

                                         -4-
         Case 1:20-cv-04467-SCJ Document 1 Filed 11/02/20 Page 5 of 9




                                           11.

      The parties to this action are plaintiff Sharon Parks, a citizen of the State of

Georgia; defendant TJ Wies, a corporation organized and existing under the laws of

the State of Missouri, maintaining its principal office and principal place of business

in Lake St. Louis, Missouri; and defendant Shepherd, an individual and citizen of

the State of Illinois. All of the defendants are diverse from the plaintiff. All

defendants consent to and join in this removal.

                                           12.

      To the extent there is any question as to the effectiveness of service on

Defendant TJ Wies through “Sandy Ellis Payroll Clerk,” Defendant TJ Wies

expressly consents to defendant Shepherd’s removal of the present action.

                                           13.

      In this action, plaintiff seeks to recover general and special damages, for

personal injuries allegedly sustained in an automobile collision occurring on or about

December 5, 2018. Prior to filing suit in state court on June 9, 2020, the plaintiff

made a specific demand on the defendants in an amount in excess of the required

jurisdictional amount of $75,000.00.

                                           14.


strictly comply with Georgia’s foreign corporation service requirement).

                                         -5-
           Case 1:20-cv-04467-SCJ Document 1 Filed 11/02/20 Page 6 of 9




      Therefore, this action is one over which this Court has diversity jurisdiction

pursuant to 28 U.S.C. § 1332, in that (a) plaintiff and defendants are citizens of

different states, and (b) the matter in controversy has a value, exclusive of interest

and costs, in excess of $75,000.00.

                                           15.

      Venue is proper in this Court as to defendants pursuant to 28 U.S.C. §

1391(b)(2) and Local Rule 3.1(B)(3), N.D.Ga., on the grounds that a substantial part

of the events and omissions giving rise to the claim occurred in this District.

                                           16.

      Attached hereto and made a part hereof by reference are true and correct

copies of the following documents filed in the State Court of Clayton County,

Georgia:

      Exhibit A – General Civil Case Initiation Form;

      Exhibit B – Summons to T.J. WIES CONTRACTING, INC.;

      Exhibit C – Summons to Todd Shepard;

      Exhibit D – Plaintiff’s First Interrogatories and Requests for Documents to
                  Defendant TJ WIES;

      Exhibit E – Plaintiff’s First Interrogatories and Requests for Documents to
                  Defendant Shepard;

      Exhibit F – Complaint;


                                         -6-
         Case 1:20-cv-04467-SCJ Document 1 Filed 11/02/20 Page 7 of 9




      Exhibit G – Sheriff’s Entry of Service upon Shepard;

      Exhibit H – Affidavit of Foreign Service upon TJ Wies;

      Exhibit I – Entry of Appearance;

      Exhibit J – Stipulation Extending Time to Answer Complaint; and

      Exhibit K – Defendants T.J. Wies Contracting, Inc. and Todd Shepherd’s Joint
                  Notice to the State Court of Clayton County, Georgia of Removal
                  of Action to the United States District Court.

      WHEREFORE, Defendants T.J. WIES CONTRACTING, INC. and TODD

H. SHEPHERD pray that the State Court of Clayton County, Georgia, proceed no

further with Civil Action File No. 12EV015917E, and that said action be and hereby

is removed from the State Court of Clayton County, Georgia, to the United States

District Court for the Northern District of Georgia, Atlanta Division.

      This 2nd day of November, 2020.

                                                    s/Andrew M. Capobianco
                                                    Andrew M. Capobianco
                                                    Georgia Bar No. 012592
                                                    Richard Bruno
                                                    Georgia Bar No. 257698
                                                    Attorney for defendants
                                                    T.J. Wies Contracting, Inc. and
                                                    Todd Shepherd




                                         -7-
          Case 1:20-cv-04467-SCJ Document 1 Filed 11/02/20 Page 8 of 9




MOZLEY, FINLAYSON & LOGGINS LLP
1050 Crown Pointe Parkway, Suite 1500
Atlanta, Georgia 30338
(404) 256-0700 (telephone)
(404) 250-9355 (facsimile)
acapobianco@mfllaw.com


#498825




                                      -8-
         Case 1:20-cv-04467-SCJ Document 1 Filed 11/02/20 Page 9 of 9




      CERTIFICATE OF SERVICE AND TYPE SIZE COMPLIANCE

      I hereby certify that on this date I electronically filed the foregoing Defendants

T.J. Wies Contracting, Inc. and Todd Shepherd’s Joint Notice of Removal to the

United States District Court with the Clerk of Court using the CM/ECF system,

which will automatically send an e-mail notification of such filing to the following

attorneys of record:

                           Christopher M. Farmer, Esq.
                 Davis, Zipperman, Kirschenbaum & Lotito, LLP
                          918 Ponce de Leon Ave., NE
                            Atlanta, GA 30306-4212
                               cfarmer@dzkl.com
                              Attorney for plaintiff

      Pursuant to Local Rule 5.1, NDGa., the foregoing pleading is prepared in

Times New Roman, 14 point.

      This 2nd day of November, 2020.

                                               s/ Andrew M. Capobianco




                                         -9-
